PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/965,344
Filing Date: 27 Apr 2018
Appellant(s): Su et al.



__________________
Jeffrey D. Wilford
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/26/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/19/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Appellant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 -12 and 13-24 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al US2013/0072998 in view of Torgerson et al US2017/0080232.

Regarding claims 1,7,13 and 19, Su discloses a medical device system (10) comprising: an electrical stimulation generator (52) configured to deliver electrical stimulation to a sacral nerve site of a patient (14)[fig.1 -3]; and a processor(50) configured to control the electrical stimulation generator to deliver the electrical stimulation to the sacral nerve of the patient at a plurality of different pulse widths determine of evoked threshold motor responses based on the electrical stimulation delivered to a sacral nerve of the patient at the plurality of different 
Regarding claims 2 and 14, Su discloses wherein the processor(50) is configured to determine a threshold amplitude of the electrical stimulation that evokes a motor response at each respective pulse width of the plurality of pulse widths; and determine the chronaxie based on the respective threshold 
Regarding claims 3 and 15, Su discloses wherein the processor(50) is configured to determine the threshold amplitude of the electrical stimulation that evokes the motor response at each respective pulse width of the plurality of pulse widths based on input from the patient [0011 -0012,0029,0031,0033-0034],
Regarding claims 4 and 16, Su discloses wherein the processor(50) is configured to and determine the threshold amplitude of the electrical stimulation that evokes the motor response at each respective pulse width of the plurality of pulse widths based on sensed EMG signal indicating the motor response of the patient[0036,0048,0050,0067,0078,0222],
Regarding claims 5 and 17, Su discloses wherein the processor (50) is configured to receive input from the patient indicating a motor response evoked at a respective amplitude for each width of the plurality of different pulse widths of the electrical stimulation delivered to the sacral nerve of the patient determine the chronaxie of evoked threshold motor responses based on the received input from the patient [0078, 0222],
Regarding claims 6 and 18, Su discloses wherein the processor (50) is configured to detect a voiding the at least one of the bowel or the bladder of the patient, and control the electrical stimulation generator to deliver, based on the determined chronaxie and in response to the detection of the voiding of the at least one of the bowel or the bladder of the patient, the electrical stimulation 
Regarding claims 8 and 20, Su discloses wherein the processer(50) is configured to control the electrical stimulation generator to deliver electrical stimulation therapy configured to treat a patient condition to the sacral nerve having the pulse width within about 50 microseconds[0108,0144] of the determine chronaxie.
Regarding claims 9 and 21, Su discloses wherein a frequency of the electrical stimulation therapy configured to treat the patient condition is approximately 10 hertz [0222].
Regarding claims 10 and 22, Su discloses wherein the pulse width of the electrical stimulation therapy configured to treat the patient condition is approximately 62 microseconds to approximately 74 microseconds [0108, 0144].
Regarding claims 11 and 23, Su discloses wherein the pulse width of the electrical stimulation therapy configured to treat the patient condition is approximately 70 microseconds [0108, 0144].
Regarding claims 12 and 24, Su discloses wherein a frequency of the electrical stimulation therapy configured to treat the patient condition is fixed [0038, 0222].

(2) Response to Argument

In response to appellant argument, the reason to combine Su and Torgerson is as stated in the office action and also because both 
 Su discloses therapy for treating bladder dysfunction includes delivery of electrical stimulation pulse to a target tissue [0026], delivery of electrical stimulation from an implantable medical device to a sacral nerve (“ nerve of the pelvic area”) may provide an effective therapy for bladder dysfunction and electrical stimulation of the sacral nerve may modulate afferent nerve activities to restore urinary function and electrical stimulation of the nerves innervating pelvic floor muscles may strengthen pelvic floor muscle and promote urinary continence[0026,0034,0045,0046,
0047-0048,0053,0055,0059,0067,0078,0082,0096,0100,0147,0149,0200]. Torgerson discloses a medical device used to deliver electrical stimulation 

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/ROLAND DINGA/Examiner, Art Unit 3792                                                                                                                                                                                                        
Conferees:
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        


                                                                                                                                                                                                                                                                                                                                                                                                                
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.